MEMORANDUM **
Sammy Zamaro appeals from the district court’s denial of his petition for habe*868as corpus under 18 U.S.C. § 2254. We have jurisdiction over this appeal under 28 U.S.C. § 2253(a), and we affirm.
We grant habeas relief only if the state court decision (1) “was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court ...; or (2) resulted in a decision that was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
The state appellate court found that even if Zamaro’s attorney erred in failing to object to all of Detective Aguirre’s testimony, there was ample additional evidence of Zamaro’s guilt. The court concluded that there was no reasonable probability that the result of the proceeding would have been different absent counsel’s alleged error. See Williams v. Taylor, 529 U.S. 362, 406, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000). Zamaro has not demonstrated that the decision, which applied clearly established federal law, was based on an unreasonable determination of the facts given the evidence presented at trial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.